490 So. 2d 1271 (1986)
Donald E. HALPIN, Appellant,
v.
Sheriff John M. SHORT and Pasco County Commission, Appellees.
No. 85-1919.
District Court of Appeal of Florida, Second District.
May 16, 1986.
Rehearing Denied July 14, 1986.
Donald E. Halpin, pro se.
Keith Tischler of Haben, Parker, Skelding, Costigan, McVoy & Labasky, Tallahassee, for appellee Sheriff John M. Short.
Dorothy Trogolo, Asst. Co. Atty., Pasco County, New Port Richey, for appellee Pasco County Comn.
PER CURIAM.
Appellant argues the trial court erred in dismissing his suit against appellees with prejudice. His complaint was dismissed because he failed to allege compliance with the notice provisions of section 768.28(6), Florida Statutes (1983). By the time the dismissal was entered, the limitations period for providing such notice had expired. Thus, dismissal with prejudice was proper since appellant was unable to furnish the required notice and amend his complaint to allege compliance with section 768.28(6). Levine v. Dade County School Board, 442 So. 2d 210 (Fla. 1983); Commercial Carrier Corp. v. Indian River County, 372 So. 2d 1022 (Fla. 3d DCA 1979). Moreover, appellant's estoppel argument is raised for the first time and is not supported by any allegations contained in the complaint.
Accordingly, we affirm the trial court's order.
SCHEB, A.C.J., and DANAHY and SANDERLIN, JJ., concur.